[Cite as Raus v. Ohio Bur. of Motor Vehicles, 2011-Ohio-4937.]


STATE OF OHIO                    )                         IN THE COURT OF APPEALS
                                 )ss:                      NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                 )

ROGER RAUS                                                 C.A. No.   25796

        Appellant

        v.                                                 APPEAL FROM JUDGMENT
                                                           ENTERED IN THE
STATE OF OHIO BMV                                          AKRON MUNICIPAL COURT
                                                           COUNTY OF SUMMIT, OHIO
        Appellee                                           CASE No.   10 CV 02075

                                 DECISION AND JOURNAL ENTRY

Dated: September 28, 2011



        MOORE, Judge.

        {¶1}    Appellant, Roger Raus, appeals the order of the Akron Municipal Court that

denied his petition to obtain an Ohio driver’s license. This Court reverses.

        {¶2}    Mr. Raus had many convictions for driving under the influence of alcohol over

the course of at least twenty years. In 1988, he was convicted in the state of Florida. Thereafter,

he renewed his Ohio driver’s license once with no problems, but in 2008, he could not renew his

license because the Ohio Bureau of Motor Vehicles’ database indicated that his license had been

blocked as a result of the Florida conviction. Mr. Raus petitioned the Akron Municipal Court for

permission to apply for a new license.           The trial court denied his petition, and Mr. Raus

appealed.

                                        ASSIGNMENT OF ERROR

        “THE TRIAL COURT ERRED IN APPLYING O.R.C. SECTION 4510.54 TO
        AN OHIO DRIVER WHOSE LICENSE WAS PERMANENTLY REVOKED
        BY THE STATE OF FLORIDA AND WAS BASED ON APPELLANT’S
        HAVING FOUR DRIVING UNDER THE INFLUENCE OF ALCOHOL
                                                2


       CONVICTIONS, INCLUDING ONE IN FLORIDA IN 1988; THE TRIAL
       COURT SHOULD HAVE APPLIED O.R.C. 4507.08(D)(5) AND O.R.C.
       SECTION 4510.61 WHICH REQUIRE THAT OHIO COURTS TREAT
       SUSPENSIONS OR REVOCATIONS FROM OTHER STATES AS THOUGH
       THE CONDUCT GIVING RISE TO THE FLORIDA REVOCATION HAD
       OCCURRED IN OHIO. SINCE OHIO HAS NEVER PROVIDED FOR A
       LIFETIME SUSPENSION FOR MISDEMEANOR OVI CONVICTIONS, THE
       TRIAL COURT SHOULD HAVE ORDERED THE OHIO BMV TO PERMIT
       APPELLANT TO TEST TO RENEW HIS OHIO DRIVER’S LICENSE.”

       {¶3}    Mr. Raus’ assignment of error is that the trial court erred by applying the

Interstate Driver’s License Compact to his case in conjunction with R.C. 4510.54(A), leading to

the conclusion that he could not apply for a driver’s license until 2016. We agree that the trial

court erred, but for a different reason.

       {¶4}    This matter involves the interaction of three statutes. R.C. 4510.61 enacts the

Interstate Drivers License Compact, which seeks, in part, to “[m]ake the reciprocal recognition

of licenses to drive and eligibility therefor more just and equitable” with respect to uniform

compliance with motor vehicle laws from state-to-state. R.C. 4510.61, Article I, Section (b)(2).

To that end, the Compact requires “[t]he licensing authority in the home state *** [to] give the

same effect to the conduct reported, pursuant to Article III of this compact, as it would if such

conduct had occurred in the home state” for driving under the influence of alcohol. R.C.

4510.61, Article IV, Section (a)(2).

       {¶5}    R.C. 4507.08 and R.C. 4510.54, on the other hand, describe how an Ohio driver

whose license has been suspended or revoked may obtain driving privileges again. Under R.C.

4510.54, a driver whose license has been suspended for life or for a period greater than fifteen

years may petition the sentencing court to modify the term of the suspension. R.C. 4510.54(A).

In addition to demonstrating financial responsibility and, in the case of a suspension for driving

under the influence, completion of a substance abuse treatment program and resulting sobriety, a
                                                 3


driver who petitions under the statute must demonstrate two things related to the passage of time.

First, the driver must show that at least fifteen years have passed since the suspension began.

R.C. 4510.54(A)(1). Second, the driver must show that he or she has had no felonies, moving

violations, or any drug or alcohol-related offenses in the fifteen years preceding the petition.

R.C. 4510.54(A)(2) and (A)(4)(c).

       {¶6}    Under R.C. 4507.08, a person whose driver’s license is cancelled or revoked,

regardless of the jurisdiction in which the revocation occurred, is not eligible to apply for a new

Ohio driver’s license until one year after the revocation. R.C. 4507.08(D)(5). A driver in that

situation may, however, petition the municipal court with jurisdiction over his residence to

permit the application. Id. The petition should allege “that the conduct involved in the offense

that resulted in suspension, cancellation, or revocation in the foreign jurisdiction would not have

resulted in a suspension, cancellation, or revocation had the offense occurred in this state.” Id.

       {¶7}    Applications to obtain a new Ohio driver’s license after a cancellation or

revocation, therefore, are handled differently than modifications of a suspension. Mr. Raus’

petition referred to revocation of his license by the State of Florida, but it is unclear from the

record whether a revocation or suspension is at issue. Both the magistrate and the trial court

analyzed this case as though Mr. Raus is subject to a lifetime suspension. As the statutes

discussed above demonstrate, a “suspension” and a “cancellation” or “revocation” are not the

same. See, generally, R.C. 4501.01. The trial court erred by analyzing this case under R.C.

4510.54 without first determining whether Mr. Raus’ driver’s license was revoked or suspended.

Mr. Raus’ assignment of error is, therefore, sustained.

       {¶8}    Mr. Raus’ assignment of error is sustained. The judgment of the trial court is

reversed, and this matter is remanded for further proceedings consistent with this opinion.
                                                 4


                                                                               Judgment reversed
                                                                             and cause remanded.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Akron Municipal

Court, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(E). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellee.




                                                     CARLA MOORE
                                                     FOR THE COURT



BELFANCE, P. J.
WHITMORE, J.
CONCUR

APPEARANCES:

PHILIP J. KOREY, Attorney at Law, for Appellant.

CHERI B. CUNNINGHAM, Director of Law, and DOUGLAS J. POWLEY, Chief City
Prosecutor, for Appellee.